United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Derry, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1049
Issued: September 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2007 appellant filed an appeal of a January 18, 2007 decision of the Office
of Workers’ Compensation Programs denying her occupational disease claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained left wrist tendinitis in the
performance of duty.
FACTUAL HISTORY
On September 28, 2006 appellant, then a 47-year-old city carrier, filed an occupational
disease claim (Form CA-2) for left wrist tendinitis sustained in the performance of duty on or
before May 24, 2006. She attributed the condition to repetitively grasping mail with her left
hand. Appellant did not stop work. She submitted reports dated from October 2 to November 2,
2006 by Rob Lessard, a physician’s assistant.

In a November 9, 2006 letter, the Office advised appellant of the additional evidence
needed to establish her claim. The Office emphasized the need for a rationalized report from an
attending physician explaining how and why the identified work factors would cause the claimed
left wrist tendinitis. The Office noted that Mr. Lessard’s reports were not considered medical
evidence as a physician’s assistant is not a physician as defined under the Federal Employees’
Compensation Act.
In a November 2, 2006 report, Dr. John P. Daley, an attending Board-certified family
practitioner, diagnosed left carpal tunnel syndrome. In November 21, 2006 reports, he changed
the diagnosis to left de Quervain’s tendinitis beginning in May 2006, caused by appellant
continuously grasping mail with her left hand at work.1
In November 28, 2006 reports, Dr. Lance J. Klingler, an attending Board-certified
orthopedic surgeon, noted appellant’s postal employment. He diagnosed left de Quervain’s
tendinitis caused by grasping and holding letter mail in her left hand. Dr. Klingler administered
an injection and prescribed a thumb spica splint.
By decision dated January 18, 2007, the Office denied appellant’s claim on the grounds
that causal relationship was not established. The Office found that her duties as a letter carrier
required repetitive grasping and holding motions with the left hand. The Office further found
that appellant submitted insufficient rationalized medical evidence explaining how and why the
accepted work factors would cause the diagnosed left wrist tendinitis.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
1

November 21, 2006 left wrist x-rays were normal.

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
Appellant submitted sufficient evidence to establish that her city letter carrier position
entailed repetitive grasping and holding with her left hand. She also submitted medical reports
diagnosing de Quervain’s tendinitis of the left wrist. To meet her burden of proof, appellant
must establish the causal relationship between the accepted work factors and her left wrist
tendinitis.
In November 2006 reports, Dr. Daley, an attending Board-certified family practitioner,
diagnosed de Quervain’s tendinitis of the left wrist. He attributed the de Quervain’s tendinitis to
appellant grasping mail with her left hand at work. Dr. Klingler, an attending Board-certified
orthopedic surgeon, also diagnosed left de Quervain’s tendinitis and attributed it to appellant
grasping and holding letter mail in her left hand at work. However, neither physician explained
how and why grasping or holding mail would cause or contribute to the diagnosed left wrist
tendinitis. Without such rationale, the opinions of Dr. Daley and Dr. Klingler are insufficient to
establish causal relationship.6 Appellant also submitted reports from Mr. Lessard, a physician’s
assistant. However, a physician’s assistant is not a physician under the Act. Therefore,
Mr. Lessard’s opinion is of no probative value.7 Appellant submitted insufficient medical
evidence to establish that the accepted work factors caused or contributed to her left wrist
tendinitis. She has failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained left wrist tendinitis
in the performance of duty.

5

Solomon Polen, 51 ECAB 341 (2000).

6

Steven S. Saleh, 55 ECAB 169 (2003).

7

5 U.S.C. § 8101(2); Richard E. Simpson, 57 ECAB ___ (Docket No. 05-1642, issued July 12, 2006).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 18, 2007 is affirmed.
Issued: September 4, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

